DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 26. An apparatus comprising: a substrate; a first deck located over the substrate; a second deck located over the first deck; a pillar extending through the first and second decks, each of the first and second decks including a memory cell, the memory cell including: a memory cell including a first semiconductor material located in a first level of a respective deck among the first and second decks, and a second semiconductor material located in a second level of the respective deck, each of the first and second semiconductor materials contacting the pillar; a first conductive plate located in a third level of the respective deck, the first conductive plate being separated from the pillar by a first dielectric located in the third level of the respective deck; and a second conductive plate located in a fourth level of the respective deck, the second conductive plate being separated from the pillar by a second dielectric located in the fourth level of the respective deck .
Allowable Subject Matter
Claims 1-30 are allowed.

In re Claim 1, prior-art fails to disclose an apparatus comprising “a memory cell located between the first and second conductive plates and electrically separated from the first and second conductive plates, the memory cell including a first semiconductor material located in a third level of the apparatus between the first and second levels and contacting the pillar, and a second semiconductor material located in a fourth level of the apparatus between the first and second levels and contacting the pillar; and a conductive connection contacting the first semiconductor material.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 9, prior-art fails to disclose an apparatus comprising “a second memory cell including a first additional semiconductor material located in the first level, the first additional semiconductor material contacting the second pillar; and a first conductive plate located in the first level of the apparatus, the conductive plate contacting the first semiconductor material and the first additional semiconductor material; a second conductive plate located in a second level of the apparatus, the second conductive plate being separated from the first pillar by a first dielectric located in the second level and separated from the second pillar by a second dielectric located in the second level.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 14, prior-art fails to disclose an apparatus comprising “the conductive plate being separated from the first pillar by a first dielectric, separated from the second pillar by a second dielectric, and separated from the third pillar by a third dielectric, the first, second, and third dielectrics being located in the second level.”  Therefore, the claimed device differs from 
In re Claim 21, prior-art fails to disclose an apparatus comprising “a memory cell including a first transistor and a second transistor, the first transistor including a first channel region located in a first level of the apparatus, the second transistor including a second channel region located in a second level of the apparatus, each of the first and second channel regions contacting the pillar.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 26, prior-art fails to disclose an apparatus comprising “a memory cell including a first semiconductor material located in a first level of a respective deck among the first and second decks, and a second semiconductor material located in a second level of the respective deck, each of the first and second semiconductor materials contacting the pillar; a first conductive plate located in a third level of the respective deck, the first conductive plate being separated from the pillar by a first dielectric located in the third level of the respective deck; and a second conductive plate located in a fourth level of the respective deck, the second conductive plate being separated from the pillar by a second dielectric located in the fourth level of the respective deck.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893